Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 1 of EXHIBIT
                                                             21 PageID
                                                                     A #: 7
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 2 of 21 PageID #: 8
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 3 of 21 PageID #: 9
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 4 of 21 PageID #: 10
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 5 of 21 PageID #: 11
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 6 of 21 PageID #: 12
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 7 of 21 PageID #: 13
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 8 of 21 PageID #: 14
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 9 of 21 PageID #: 15
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 10 of 21 PageID #: 16
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 11 of 21 PageID #: 17
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 12 of 21 PageID #: 18
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 13 of 21 PageID #: 19
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 14 of 21 PageID #: 20
                                                                         EXHIBIT A



      IN THE CIRCUIT COURT OF MONONGALIA COUNTY, WEST VIRGINIA


Melissa Johnson and John
Johnson                                 CIVIL ACTION NO. 21-C-87

                    Plaintiffs,
                                        ANSWER AND AFFIRMATIVE
vs.                                     DEFENSES

Euro Suite, LLC,
                                        Filed on Behalf of the Defendant,
                    Defendant           Euro Suite, LLC

                                        Counsel of Record for This Party:

                                        TRISHA A. GILL ESQUIRE
                                        WV I.D. # 12463

                                        CHRISTOPHER M. MORELAND, ESQUIRE
                                        WV I.D. # 11648

                                        LITCHFIELD CAVO LLP
                                        Two Gateway Center
                                        603 Stanwix Street, 10th Floor
                                        Pittsburgh, PA 15222

                                        (412) 291-8242


JURY TRIAL DEMANDED
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 15 of 21 PageID #: 21




       IN THE CIRCUIT COURT OF MONONGALIA COUNTY, WEST VIRGINIA


 Melissa Johnson and John
 Johnson                                             CIVIL ACTION NO. 21-C-87

                        Plaintiffs,

 vs.

 Euro Suite, LLC,

                        Defendant

                         ANSWER AND AFFIRMATIVE DEFENSES

       AND NOW, comes the Defendant, Euro Suite, LLC, (hereinafter “Defendant”) by and

through its counsel Trisha A. Gill, Esquire, Christopher M. Moreland and Litchfield Cavo, LLP

and files the following Answer and Affirmative Defenses to Complaint:

                                              I. ANSWER

       1.      Paragraph 1 of Plaintiffs’ Complaint is admitted.

       2.      Paragraph 2 of Plaintiffs’ Complaint is admitted.

       3.      Paragraph 3 of Plaintiffs’ Complaint is admitted.

       4.      Paragraph 4 of Plaintiffs’ Complaint is admitted.

       5.      Paragraph 5 of Plaintiffs’ Complaint is admitted.

       6.      Paragraph 6 of Plaintiffs’ Complaint is denied as stated. It is admitted only that

Plaintiffs stayed in the Defendant’s property on the date listed. The remainder of the allegations

are denied as legal conclusions and thus, strict proof thereof is demanded.




                                                 2
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 16 of 21 PageID #: 22




       7.      Paragraph 7 of Plaintiffs’ Complaint states a legal conclusion to which no response

is required. To the extent a response is deemed necessary, said averments are denied and strict

proof thereof is demanded.

                                    Count I – NEGLIGENCE

       8.      Paragraph 7 of Plaintiffs’ Complaint is an incorporation paragraph and requires no

response.

       9-10. Paragraphs 9-10 of Plaintiffs’ Complaint state legal conclusions to which no

responses are required. To the extent responses are deemed necessary, said averments are denied

pursuant to West Virginia Rule of Civil Procedure 8(b)5. After reasonable investigation this

Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

said averment and therefore said averments are denied and strict proof thereof is demanded.

       11-12. Paragraphs 11-12 of Plaintiffs’ Complaint are denied to pursuant F.R.C.P. 8(b)5.

After reasonable investigation this Defendant lacks knowledge or information sufficient to form a

belief as to the truth or falsity of said averments and therefore said averments are denied and strict

proof thereof is demanded.

       13-15. Paragraphs 13-15 of Plaintiffs’ Complaint state legal conclusions to which no

responses are required. To the extent responses are deemed necessary, said averments are denied

pursuant to West Virginia Rule of Civil Procedure 8(b)5. After reasonable investigation this

Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

said averment and therefore said averments are denied and strict proof thereof is demanded.

       16-31. Paragraphs 16-31 of Plaintiffs’ Complaint state legal conclusions to which no

responses are required. To the extent responses are deemed necessary, said averments are denied

                                                  3
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 17 of 21 PageID #: 23




pursuant to West Virginia Rule of Civil Procedure 8(b)5. After reasonable investigation this

Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

said averment and therefore said averments are denied and strict proof thereof is demanded. By

way of further answer, this Defendant incorporates its previous answers, hereinafter answers and

affirmative defenses.

       WHEREFORE, this Defendant denies that it is liable to the Plaintiffs in the sum demanded

or any sum whatsoever and hereby requests this Honorable Court to enter judgment in its favor

and against the Plaintiff with costs and prejudices imposed.


                        Count II – LOSS OF CONSORTIUM – JOHN JOHNSON

       32.     Paragraph 32 of Plaintiffs’ Complaint is an incorporation paragraph and requires

no response.

       33.     Paragraph 33 of Plaintiffs’ Complaint states a legal conclusion to which no

response is required. To the extent a responses is deemed necessary, said averment is denied

pursuant to West Virginia Rule of Civil Procedure 8(b)5. After reasonable investigation this

Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

said averment and therefore said averments are denied and strict proof thereof is demanded.

       WHEREFORE, this Defendant denies that it is liable to the Plaintiffs in the sum demanded

or any sum whatsoever and hereby requests this Honorable Court to enter judgment in its favor

and against the Plaintiff with costs and prejudices imposed.

                                   II. AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

       The Plaintiffs’ Complaint fails to state a cause of action for which relief can be granted.
                                                 4
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 18 of 21 PageID #: 24




                                   SECOND AFFIRMATIVE DEFENSE

          Plaintiffs’ causes of action are barred by the statute of limitations.

                                     THIRD AFFIRMATIVE DEFENSE

          This Defendant is not liable for any negligence or wrong doing that proximately caused in

whole or in part the injuries and damages complained of and therefore is not liable to the Plaintiff.

                                   FOURTH AFFIRMATIVE DEFENSE

          This Defendant invokes all affirmative defenses applicable herein and which may be

developed during discovery including, without limitation, accord and satisfaction, assumption of

the risk, contributory/comparative negligence, estoppel, release, res judicata, statute of limitations

and waiver. Further, this Defendant reserves the right to invoke additional defenses as discovery

may disclose.

                                     FIFTH AFFIRMATIVE DEFENSE

          Plaintiffs’ injuries and damages were the result of causes over which this Defendant did

not participate and had no control.

                                     SIXTH AFFIRMATIVE DEFENSE

          The negligence of the Plaintiff-wife was equal to or greater than the negligence, if any, of

all the parties to the incident alleged in the Complaint, and accordingly is barred from any recovery

herein.

                                   SEVENTH AFFIRMATIVE DEFENSE

          Plaintiff assumed the risk of injury.




                                                     5
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 19 of 21 PageID #: 25




                                EIGHTH AFFIRMATIVE DEFENSE

       Any and all injuries and damages claimed by the Plaintiff were caused or contributed to

by superseding or intervening causes over which this Defendant did not participate.

                                 NINTH AFFIRMATIVE DEFENSE

       The Plaintiffs negligence or the negligence of some other person or entity was the

primary cause of this accident and/or damages alleged in the Plaintiff’s Complaint.

                                 TENTH AFFIRMATIVE DEFENSE

       Defendant owed no duty to the Plaintiff pursuant to West Virginia Code 55-7-28 as the

hazards that Plaintiffs complain were open, obvious and reasonably apparent.

                              ELEVENTH AFFIRMATIVE DEFENSE

       The Defendant did not breach any duty to Plaintiff.

                               TWELFTH AFFIRMATIVE DEFENSE

       Plaintiff failed to mitigate her damages.




                                                   6
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 20 of 21 PageID #: 26




WHEREFORE, this Defendant denies that it is liable to the Plaintiffs in the sum demanded or any

sum whatsoever and hereby requests this Honorable Court to enter judgment in its favor and

against the Plaintiff with costs and prejudices imposed.

JURY TRIAL DEMANDED.



                                             Respectfully submitted,

                                             LITCHFIELD CAVO LLP




                                             By
                                             Trisha A. Gill, Esquire
                                             Christopher M. Moreland, Esquire

                                             Counsel for Defendant, Euro Suite, LLC




                                                7
Case 1:21-cv-00053-IMK Document 1-1 Filed 04/21/21 Page 21 of 21 PageID #: 27




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Answer and

Affirmative Defenses has been mailed by U.S. Mail to counsel of record via first class mail,

postage pre-paid, this 21 day of April, 2021 as follows:

                                  Ronald W. Zavolta, Esquire
                                   Paul J. Ratcliffe, Esquire
                                  Michael P. Zavolta, Esquire
                                     Zavolta Law Offices
                                   1287 Fairmont Pike road
                                    Wheeling, WV 26003
                                    Paul@ZavoltaLaw.net


                                      Counsel for Plaintiff



                                             Respectfully submitted,

                                             LITCHFIELD CAVO LLP




                                             By
                                             Trisha A. Gill, Esquire
                                             Christopher M. Moreland, Esquire

                                             Counsel for Defendant, Euro Suite, LLC




                                                8
